Interim Decision #1794

MAlitai OF ACTIKTS

In Section 246 Proceedings
A-13449868

Deckled by Board July 12, 1967
Section 241(1) or the Immigration. and Nationality Act, as amended, and the

Supreme Court decision in Immigration and Naturalization Service v. ErricoScott, 385 U.S. 214 (1966), art limited solely to a deportation proceeding and
are not applicable to a rescission proceeding under section 246 of the Act.
ON BEHALF

or

OR BEHALF or BEM=
Irving A. Appleman

RESPONDENT:

Angelo Karras, Esquire
79 West Monroe Street

Appellate Trial Attorney
(Brief filed)

Chicago, Minoin 60803

(Brief filed)

The respondent, a native of Greece and a citizen of Australia, appeals from an order entered by the special inquiry officer on February
13, 1967 rescinding his adjustment of status on May 7, 1964 under
section 245 of the Immigration and Nationality Act. Counsel on appeal
urges error in that the special inquiry officer's decision is contrary to
a decision rendered by the Supreme Court in the case of the Immigration and Naturalization Service v. Enrico-Scott, 385 U.S. 214 (1966).
The facts of the case are fully set forth in the opinion of the speoial
inquiry officer and are not in dispute. Briefly, they establish that the
respondent, a married alien, 31 years of age, last entered the United
States through the port of Huron, Michigan on February 15, 1964.
He was admitted as a nonimmigrant visitor. He married a citizen of
the United States at Chicago, Illinois on February 21, 1964. A visa
petition filed by his wife was approved by the Immigration Service
and on May 7, 1964 his status was adjusted to that of a permanent
resident alien under section 245 of the Immigration and Nationality
Act.
A notice of rescission was served upon the respondent on August 4,
1965. It charges, inter alia, that the respondent was not eligible for an
adjustment of his status on May 7, 1964 because he was not legally married to a citizen of the United States and therefore not entitled to
456

Interim Decision #1794
classification as the spouse of a United States citizen under section
101 (a) (27) (A) of the Immigration and Nationality Act because at
the time of his marriage on February 21, 1964 he was then lawfully
married to Sylvia Alemis, nee Chemello, then residing at Sydney, Australia. The special inquiry officer finds that the respondent was not
eligible for an adjustment of his status under section 245 of the Immigration and Nationality Act on May 7, 1064 because an immigration
visa was not immediately available to him since he was, at the time of
his last entry, a quota alien and the nonpreference portion of the quota
for Greece was then oversubscribed.
Counsel for the respondent contends that the respondent acted in
good faith when he married Christine Koulis on February 21, 1964 as
he honestly believed that he had been divorced by his first wiferand was
then free to marry. The record establishes that the respondent divorced
his first wife on March 81, 1965 ; that he remarried his citizen wife on
April 13, 1965 ; that they have lived together as man and wife and that
a child was born to the respondent and his wife at Chicago, Illinois on
December 27, 1965. Counsel argues that the respondent's case is governed by the decision of the United States Supreme Court in the case of
lownloratio
' v. and Na.ftralisettion Service v. Enrico Scott, 885 U.S. 214
-

(1966). The Errico Scott

case involved two aliens who obtained a perferred immigration status by fraud and misrepresentation. The issue
before the Supreme Court was whether section 241 (f ) of the Immigration and Nationality Act saves an alien from deportation who misrepresents his status for the purpose of evading quota restrictions, if he
has the necessary familial relationship to a United States citizen or
a lawful permanent resident alien. The respondent now has the relationship required by section 241(f) (supra)?
The respondent relies upon section 241(f) of the Immigration and
-

Nationality Aot as it has been construed by the United States Supreme

Court in. the Errioo-Scott case (supra) to avoid the withdrawal of his
status as a permanent resident alien. The court stated that "the fundamental purpose of this legislation was to unite families" and that to
give meaning to the statute it must be construed as saving from deportation an alien who misrepresents his status for the purpose of evading
quota restrictions provided he has the required relationship to a United
Section 241 (f ) reads as follows:
The provisions of this section relating to the deportation of aliens within the
United States on the ground that they were excludable at the time of entry as
aliens who have sought to procure or have procured visas or other documentation

or entry into the United States by fraud or misrepresentation shall not apply
to an alien otherwise admissible at the time of entry who is a spouse, parent, or
a child of a United States citizen or an alien lawfully admitted for permanent
residence.

457

Interim Decision #1794
States citizen or lawful permanent resident alien. Counsel maintains
that the respondent is within that class of aliens sought to be protected
by section 241(f) from their misrepresentation in procuring visas or
.other documentations since he is the spouse and parent of a wife and
son who are citizens of the United States.
The issue before us, however, is whether the respondent was "eligible"
for the adjustment of status which he received on May T, 1904. There
is no question but that a bona fide marriage was not in existence at the
time the respondent's status was adjusted under the provisions of section 245 of the Immigration and Nationality Act. There is evidence
of record that the respondent has now adjusted his marital status and
should deportation proceedings be instituted he would have available
to him those '.venues of discretionary relief which are available to other
aliens in his position. There is no showing in this record that the respondent cannot adjust his immigration status under section 245 of the
Immigration and Nationality Act if he again applies for such relief
based on his present legal marriage.
The Errico-Scott decision (supra) relates specifically to deportation
proceedings instituted against aliens who enter the 'United States after
fraudulent evasion of quota restrictions. Section 611(f) by its very

terms has reference only to a deportation proceeding. It has no application to a rescission proceeding under section 216 of the Immigration and Nationality Act. We conclude on the basis of the foregoing that the application of the Eyrie° and Scott decision by the Supreme Court is limited solely to a deportation proceeding and is not
applicable to a rescission proceeding under section 246 of the Immigration and Nationality Act. The appeal will be dismissed.
ORDER : It is ordered that the appeal be and the same is hereby
dismissed,

458

